DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 06/19/2019. Claim 1-47 are pending and have been examined. Claims 1, 24 and 47 are independent claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

  Such claim limitation is a processing unit for: determining N consecutive sets of frequency domain sound level measurements in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 24 and 47 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/445,718  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the copending Application No. 16/445,718 with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application No. 16/445,729
Copending Application No. 16/445,718
Claim 1.
An environment controller comprising:
at least one communication interface;
memory for storing a predictive model; and
a processing unit for:

determining N consecutive sets of frequency domain sound level measurements, each set of frequency domain sound level measurements comprising a given number M of sound level amplitudes at the corresponding given number M of frequencies, N and M being integers; and

executing a neural network inference engine using the predictive model for inferring one or more output based on inputs, the inputs comprising the N consecutive sets of frequency domain sound level measurements, 




the one or more output comprising a predicted variation of a Carbon Dioxide (CO2) level.
Claim 1.
An environment controller comprising:
at least one communication interface;
memory for storing a predictive model; and
a processing unit for:

determining N consecutive sets of frequency domain sound level measurements, each set of frequency domain sound level measurements comprising a given number M of sound level amplitudes at the corresponding given number M of frequencies, N and M being integers; and

executing a neural network inference engine using the predictive model for inferring one or more output based on inputs, the inputs comprising the N consecutive sets of frequency domain sound level measurements, the one or more output comprising a predicted variation of a temperature.

Claim 11. The environment controller of claim 1, wherein the one or more output further comprises a predicted variation of carbon dioxide (CO2) level.


Claim 24 recites An environment controller comprising: at least one communication interface of Claim 1, the method comprising: storing a predictive model in a memory of a computing device in inherent, Claim 24 is rejected for reason set forth in the rejection of claim 1, respectively.
Claim 47 recites non-transitory computer program product of environment controller Claim 1, As environment controller in which non-transitory computer program product inherent, Claim 47 is rejected for reason set forth in the rejection of claim 1, respectively.
Application claims defines obvious variation of the invention claimed in Copending application. The assignee of all applications of all applications is the same.
Claims of the instance application are obvious over Copending application claims in that claim of the Co-pending application therefore are not patently distinct from the Copending application and as such is unpatentable for obvious type double patenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1:
Step 1:  Claim 1 recites an environment controller (comprising a processing unit, interpreted under 35 USC 112(f) as comprising computer hardware, see [0045]), thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
determining N consecutive sets of frequency domain sound level measurements, each set of frequency domain sound level measurements comprising a given number M of sound level amplitudes at the corresponding given number M of frequencies, N and M being integers
and
inferring one or more output based on inputs, the inputs comprising the N consecutive sets of frequency domain sound level measurements, the one or more output comprising a predicted variation of a Carbon Dioxide (CO2) level which are mental processes capable of being performed in the human mind (for example, these are evaluations) and mathematical process (Specification, Paragraph [00120]-[00126]) but for mere instruction to perform the mental processes on a computer.
Step 2A Prong 2:  The claim recites the additional elements of 
one communication interface, memory for storing, processing unit, are generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)) 
executing a neural network inference engine using the predictive model - “using a computer or other machinery as a tool to perform the abstract idea (See MPEP 2106.05(f))).
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply on a computer" but ineligible for the same basic concept (See MPEP 2106.05(f)). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.

Claim 2:
Claims 2 dependent on Claim 1, recites the additional element (“wherein determining the N consecutive sets of frequency domain sound level measurements comprises receiving the N consecutive sets of frequency domain sound level measurements”) which is insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g)) nor provide a significantly more because transferring data on a network is identified as well-understood, routine, and conventional activity (MPEP 2106.05(d)).
 
Claim 3:  
Claims 3 dependent on Claim 2, recites the additional element (“wherein the N consecutive sets of frequency domain sound level measurements are received from a sound sensor”) which can be considered as “generally linking the use of judicial exception to a particular technological environment to field of use”. See MPEP 2106.05(h).
Claim 4:
Claim 4, dependent on Claim 1, recites the additional mental process and mathematical steps of abstract ideas (“generating the N consecutive sets of frequency domain sound level measurements based on the plurality of consecutive time domain sound level measurements). Claim recites the additional element (“receiving a plurality of consecutive time domain sound level measurements via the at least one communication interface”) which is insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g)) nor provide a significantly more because transferring data on a network is identified as well-understood, routine, and conventional activity (MPEP 2106.05(d)).

Claim 5:
Claims 5, dependent on Claim 4, recites the additional element (“wherein the plurality of consecutive time domain sound level measurements is received from a sound sensor”) which can be considered as “generally linking the use of judicial exception to a particular technological environment to field of use”. See MPEP 2106.05(h). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.  
Claim 6:
Claim 6, dependent on Claim 4, recites the additional mental process and mathematical steps of abstract ideas (“wherein the plurality of consecutive time domain sound level measurements is received from a sound sensor”; “wherein the generation of the N consecutive sets of frequency domain sound level measurements based on the plurality of consecutive time domain sound level measurements uses a Fast Fourier Transform algorithm”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.  
Claim 7 and 9:
Claims 7 and 9 dependent on Claim 1, recites the additional mental process and mathematical steps of abstract ideas (“determines N consecutive CO2 level measurements corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the N consecutive CO2 level measurements”; “determines a CO2 level measurement corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the CO2 level measurement”). Claim recites the generic computer components upon which to execute the recited abstract idea. Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 8:
Claim 8, dependent on Claim 7, recites the additional element (“wherein the N consecutive sets of frequency domain sound level measurements are received from a sound sensor”; “wherein the determination of the CO2 level measurement is based on data received via the at least one communication interface from a CO2 sensor”) which can be considered as “generally linking the use of judicial exception to a particular technological environment to field of use”. See MPEP 2106.05(h). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 10:
Claim 10, dependent on Claim 9, recites the additional element (“wherein the determination of the CO2 level measurement is based on data received via the at least one communication interface from a CO2 sensor”) which can be considered as “generally linking the use of judicial exception to a particular technological environment to field of use”. See MPEP 2106.05(h). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 11 and 18:
Claims 11 and 18, dependent on Claim 1, recites the additional element (“wherein the one or more output further comprises a predicted variation of temperature”; “wherein each sound level amplitude at the corresponding frequency consists of a sound pressure at the given frequency, a sound pressure level at the given frequency or a sound power at the given frequency”) which can be considered as “generally linking the use of judicial exception to a particular technological environment to field of use”. See MPEP 2106.05(h). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 12 and 14:
Claims 12 and 14 dependent on Claim 11, recites the additional mental process and mathematical steps of abstract ideas (“determines N consecutive temperature measurements corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the N consecutive temperature measurements”; “determines a temperature measurement corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the temperature measurement”). Claim recites the generic computer components upon which to execute the recited abstract idea.
Claim 13:
Claims 13 dependent on Claim 12, recites the additional mental process and mathematical steps of abstract ideas (“wherein the determination of the N consecutive temperature measurements is based on data received via the at least one communication interface”). Claim recites additional elements (“a temperature sensor”) which can be considered as “generally linking the use of judicial exception to a particular technological environment to field of use”. See MPEP 2106.05(h). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 15:
Claims 15 dependent on Claim 14, recites the additional mental process and mathematical steps of abstract ideas (“wherein the determination of the temperature measurement is based on data received via the at least one communication interface”) Claim recites additional elements (“a temperature sensor”) which can be considered as “generally linking the use of judicial exception to a particular technological environment to field of use”. See MPEP 2106.05(h). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 16:
Claims 16 dependent on Claim 1, recites additional elements (“generates at least one command for controlling at least one controlled appliance and transmits the at least one command to the at least one controlled appliance…..the generation of the at least one command being based at least on the predicted variation of the CO2 level”) which can be considered as generality of the application “a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception” (See MPEP 2106.05(f)(3)).
Claim 17:
Claims 17 dependent on Claim 16, recites additional elements (“wherein the at least one controlled appliance comprises a Variable Air Volume (VAV) appliance”) which can be considered as “generally linking the use of judicial exception to a particular technological environment to field of use”. See MPEP 2106.05(h). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 19:
Claims 19, dependent on Claim 1, recites the additional element (wherein the neural network inference engine implements a neural network comprising an input layer, followed by fully connected layers; the input layer comprising N*M neurons respectively receiving the sound level amplitudes; the predictive model comprising weights for the fully connected layer) - “using a computer or other machinery as a tool to perform the abstract idea (See MPEP 2106.05(f))). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
 Claim 20 and 22:
Claims 20 and 22 dependent on Claim 1, recites the additional mental process and mathematical steps of abstract ideas (“each one-dimension matrix comprising N sound level amplitudes at a given frequency among the M frequencies, the at least one one-dimensional convolutional layer applying a one-dimensional convolution to each one-dimension matrix; the predictive model comprising weights for the fully connected layers and parameters for the at least one one-dimensional convolutional layer”; “the input layer comprising one neuron receiving a two-dimensions matrix comprising the N*M sound level amplitudes, the at least one two-dimensional convolutional layer applying a two-dimensional convolution to the two-dimensions matrix; the predictive model comprising weights for the fully connected layers and parameters for the at least one two-dimensional convolutional layer”). Claim recites the generic computer components (“wherein the neural network inference engine”; “the input layer comprising M neurons respectively receiving a one-dimension matrix”; “a neural network comprising an input layer, followed by at least one two-dimensional convolutional layer, followed by fully connected layers”) “using a computer or other machinery as a tool to perform the abstract idea (See MPEP 2106.05(f))). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 21:
Claims 21, dependent on Claim 20, recites the additional element (“wherein the neural network further comprises at least one pooling layer”) “using a computer or other machinery as a tool to perform the abstract idea (See MPEP 2106.05(f))). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 23:
Claim 23 dependent on Claim 22, recites the additional element (“wherein the neural network further comprises at least one pooling layer”) “using a computer or other machinery as a tool to perform the abstract idea (See MPEP 2106.05(f))). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claim 24-46:
Claims 24-46 recite a method comprising 1) the method performed by the environment control of Claims 1-23 and 2) storing a predictive model in memory. As storing a model in memory is insignificant extra solution activity that is well-understood, routine, and convention by MPEP 2106.05(d)  and as the method of Claims 1-23 has already been shown to be directed towards an abstract idea without significantly more, then Claims 24-26 are rejected for reasons set forth in the rejection of claim 1-23, respectively.
Claim 47:
Claim 47 recites, non-transitory computer program product comprising instruction to, performed the method of claims 24. Computer program product is generic computer component (see MPEP 2106.05(f)) and method of claim 24 has already been shown to be directed towards an abstract idea without significantly more, then, Claims 47 are rejected for reasons set forth in the rejection of claim 24.
Prior Art Rejection
Claims 1-47 have been searched, but have not been rejected with respect to prior art under 35 USC 102 nor 35 USC 103
(US 20180299158 A1) Ajax teaches thermostat which determine carbon dioxide level measurement in the area.
(US 20120197828 A1) Yi teaches temperature control for distribution of air flow of the data center. 
(Fusion of Nonintrusive Environmental Sensors for Occupancy Detection in Smart Homes) Zimmermann teaches environmental sensor which found that carbon dioxide and sound were correlated with occupancy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125     
/BRIAN M SMITH/Primary Examiner, Art Unit 2122